                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GUY M. BAILEY,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       2:15cv1486
                                              )       Electronic Filing
UNITED STATES POSTAL                          )
INSPECTION SERVICES,                          )
DEPARTMENT OF EDUCATION,                      )
ARMY REVIEW BOARD AGENCY,                     )
                                              )
               Defendants.                    )


                                      MEMORANDUM
                                   AND ORDER OF COURT

       Guy M. Bailey (“plaintiff”) commenced this proceeding by filing a motion to proceed in

forma pauperis and attaching to it a “complaint” seeking redress for the alleged failure of

defendants to comply with their respective statutory mandates and otherwise respond to

plaintiff's multiple complaints and/or requests for action. See Proposed Complaint (Doc. No. 1-

1) at 1. The substantive information in plaintiff's "complaint" begins as follows:

   On February f 2014, I had submitted eight online Complaints through the U.S. Postal
   Inspection Services, a Federal law enforcement agency due to circumstances involved with
   mail items and parcels disclosed. In accordance with Pursuant to Title 39, Chapter 36, Part
   IV, Subchapter V, of the United States Code. The U.S. Postal Services shall provide
   adequate as proficiently Postal Services by regulatory commission. These mail items
   consisted of items related to evident iary documents which applied to related incidents. Up
   to date, upon having filed 16 online Complaints I have not received these items listed was
   disclosed. Upon having reported these incidents related to these mail items to the U.S.
   Postal Inspection Services. On February 2014, Plaintiff Guy M Bailey alleged the U.S.
   Postal Inspection Services failed a compliance. In accordance with Title 39, Chapter 1
   Section 101 of the U.S. Postal Office thru certified mail processes By requirement, postal
   mail services via certified mail process notice by letter based upon notification. Based
   upon Postal Policy not for regular bulk rate postal mail item, but for first class postage mail
   items. Through online methods of researched there were actually tracers placed on first
   class mail, disclosed. Therein based upon these incidents which occurred at U.S. Postal
      Service in Mckeesport, Pennsylvania. On the second visit I walked in report incidents o the
      U.S. Postal Services to that Postal Clerk or worker. Up to this point, there were numerous
      times through mail, faxes, as well as electronic e-mail messages, had indicated chronology
      of events disclosure of the dates reported that I had not been receiving mail. For purpose of
      return mail disclosed of each mail item at least 10-15 mail replies that had been mailed.
      Unexpectedly, during which specified period of time and timeframe extenuating up to a 2
      ½ year period. In regards to the Complaint the U.S. Postal Services mail items disclosed
      had to do with documentation. Therein these substantive documents including mail items
      had to with a Court Case pending Court of Law. Plaintiff Guy M Bailey seeking relief
      against Defendant for these chronology of events that were involved. Therein retrieval of
      these mail items through the enforcement of the Federal Law enforcement agencies. Under
      Title 39, Chapter 4, Section 101, Part V, U.S. Postal Policies enforceable of the United
      States Code. Enacted by an act of Congress through legislature appointed hereby
      authorized by the U.S. Constitution. The U.S. Postal Offices shall provide postal services
      rendered to all communities, areas as was warranted. Basically functions of these postal
      mail service provided by the Federal Government of the United States. In compliance with
      Title 39, Section 101, based upon the mail items the investigation was not conducted. Up
      until this point, through U.S. Postal Inspection Services I hadn't received a letter based on
      notification.


Complaint (Doc. No. 1-1) at 1-2. It continues in a similar manner for several more pages.

          The United States Court of Appeals for the Third Circuit has instructed the district courts

to utilize a two-step analysis to determine whether to direct service of a complaint where the

plaintiff seeks to proceed in forma pauperis. First, the court must determine whether the litigant

is indigent within the meaning of 28 U.S.C. § 1915(a). Second, the court must determine

whether the complaint is frivolous or malicious under 28 U.S.C. § 1915(d).2 Roman v. Jeffes,

904 F.2d 192, 194 n.1 (3d Cir. 1990). The court finds plaintiff to be without sufficient funds to

pay the required filing fee. Thus, he will be granted leave to proceed in forma pauperis.

          In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court identified two types of

legally frivolous complaints: (1) those based upon indisputably meritless legal theory, and (2)

those with factual contentions which clearly are baseless. Id. at 327. An example of the first is


2
    This provision is now codified at §1915(e)(2)(B)(i).

                                                    2
where a defendant enjoys immunity from suit, and an example of the second is a claim

describing a factual scenario which is fanciful or delusional. Id. In addition, Congress has

expanded the scope of § 1915 to require that the court be satisfied that the complaint states a

claim upon which relief can be granted before it directs service; if it does not, the action shall be

dismissed. 28 U.S.C. § 1915(e)(2)(B)(ii).

       A review of plaintiff's "complaint" as amended reveals that it fails to state a claim upon

which relief can be granted. It is based on both indisputably meritless legal theory and factual

contentions which are at the very least fanciful. The complaint is devoid of any sound basis to

infer or assume that any of the named defendants committed an actionable wrong against

plaintiff. In addition, plaintiff lacks standing to complain of the agency compliance issues which

he attempts to pursue.

       It follows that the complaint is grounded in indisputably meritless legal theory, is

otherwise fanciful and identifies wrongs for which plaintiff lacks standing. Accordingly, the

following order is appropriate.




                                                  3
                                            ORDER


       AND NOW, this 26th day of February, 2019, for the reasons set forth in the memorandum

above, IT IS ORDERED that [1] plaintiff’s motion to proceed in forma pauperis be, and the

same hereby is, GRANTED. The Clerk of Court shall file [1-1] as plaintiff's "complaint" in this

action; and,

       IT IS FURTHER ORDERED that plaintiff’s “complaint” be, and the same hereby is,

DISMISSED as frivolous, for failure to state a claim and for lack of standing.




                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge



cc:    Guy M. Bailey
       P.O. Box 15
       McKeesport, PA 15134

       (Via First Class Mail)




                                                4
